Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/535,679 filed on 8/8/2019. Claims 1-20 were previously pending. Claims 1, 3-6, 8, 10-13 and 15-19 were amended in the reply filed on 7/25/2021. This action is final.

Response to Arguments
Regarding Applicant’s arguments: Applicant’s arguments filed with respect to the rejection made under 35 U.S.C. § 103 have been fully considered, but are not persuasive because they amount to a mere allegation of patentability. After examining the amended claims, Examiner has determined claims 1, 8 and 15 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) as anticipated by DeLizio. See detailed rejections below. Accordingly, claims 2, 6-7, 9, 13-14 and 19-20 are now rejected under 35 U.S.C. 103 as being unpatentable over DeLizio in view of Mattingly, claims 3-4, 10-11 and 16-17 are now rejected under 35 U.S.C. 103 as being unpatentable over DeLizio in view of Kanai, and claims 5, 12 and 18 are now rejected under 35 U.S.C. 103 as being unpatentable over DeLizio in view of Putcha.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by DeLizio et al (Pub. No.: US 2018/0202822 A1).
	Regarding Claim 1, DeLizio et al teaches:
	A method (See Abstract), comprising: 
	sending, by a transport, in route to a drop off location, a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location, wherein the request comprises location data and a drop off time; (See Fig. 17; P: 0171, “In some embodiments, the flow is performed by a service controller, fleet controller, first autonomous vehicle, and second autonomous vehicle. Although two autonomous vehicles are shown in FIG. 17, embodiments can work with any suitable number of vehicles.” See P: 0172 “At stage 1, a ride service controller receives a ride request in a user interface and sends the ride request for service. At stage 2, a fleet controller's fleet unit receives the ride request. At stage 3, the fleet unit determines that a plurality of autonomous vehicles are needed to service the ride request. At stage 4, the fleet unit determines rendezvous points at which the autonomous vehicles may meet. At stage 5, the fleet unit publishes a plurality of ride requests. The ride requests may indicate the rendezvous points, and vehicle capabilities needed to service the ride request.” See P: 0174, “In some embodiments, the rendezvous point indicated in the ride request may be undesirable because of changing conditions, such as traffic, road conditions, events, etc. As a result, some embodiments can dynamically determine a rendezvous point based on factors such as ease of access, convenience related to changing vehicles, an approximate midpoint between two vehicles, a location that will take each vehicle approximately the same time to reach, or any other suitable factor.”) (See Fig. 6; P: 0092, “The operations a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location) 4) the rendezvous location changes to the passenger’s residential driveway at a new time (i.e. wherein the request comprises location data and a drop off time), thereby requiring parking permission to be granted by the passenger via the autonomous vehicle.
	responsive to at least one permission being received from the plurality of the transports, acquiring, by the transport, a drop off confirmation (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle (i.e. responsive to at least one permission being received from the plurality of the transports) ... At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot (i.e. acquiring, by the transport, a drop off confirmation).”)
	Regarding Claim 8, DeLizio et al teaches:
	A system, (See “system” in P: 0057) comprising: 
	a processor of a transport; (See “processor” in P: 0082)
	a memory (See “memory” in P: 0082) on which are stored machine readable instructions (See “instructions” in P: 0082) that when executed by the processor, cause the processor to: 
		sending, by a transport, in route to a drop off location, a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location, wherein the request comprises location data and a drop off time; (See Fig. 17; P: 0171, “In some embodiments, the flow is performed by a service controller, fleet controller, first autonomous vehicle, and second autonomous vehicle. Although two autonomous vehicles are shown in FIG. 17, embodiments can work with any suitable number of vehicles.” See P: 0172 “At stage 1, a ride service controller receives a ride request in a user interface and sends the ride request for service. At stage 2, a fleet controller's fleet unit receives the ride request. At stage 3, the fleet unit determines that a plurality of autonomous vehicles are needed to service the ride request. At stage 4, the fleet unit determines rendezvous points at which the autonomous vehicles may meet. At stage 5, the fleet unit publishes a plurality of ride requests. The ride requests may indicate the rendezvous points, and vehicle capabilities needed to service the ride request.” See P: 0174, “In some embodiments, the rendezvous point indicated in the ride request may be a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location) 4) the rendezvous location changes to the passenger’s residential driveway at a new time (i.e. wherein the request comprises location data and a drop off time), thereby requiring parking permission to be granted by the passenger via the autonomous vehicle.
	responsive to at least one permission being received from the plurality of the transports, acquiring, by the transport, a drop off confirmation (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle (i.e. responsive to at least one permission being received from the plurality of the transports) ... At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot (i.e. acquiring, by the transport, a drop off confirmation).”)
	Regarding Claim 15, DeLizio et al teaches:
	A non-transitory computer readable medium (See “computer readable medium” in P: 0350) comprising instructions (See “instructions” in P: 0082), that when read by a processor (See “processor” in P: 0082), cause the processor to perform: 
	sending, by a transport, in route to a drop off location, a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location, wherein the request comprises location data and a drop off time; (See Fig. 17; P: 0171, “In some embodiments, the flow is performed by a service controller, fleet controller, first autonomous vehicle, and second autonomous vehicle. Although two autonomous vehicles are shown in FIG. 17, embodiments can work with any suitable number of vehicles.” See P: 0172 “At stage 1, a ride service controller receives a ride request in a user interface and sends the ride request for service. At stage 2, a fleet controller's fleet unit receives the ride request. At stage 3, the fleet unit determines that a plurality of autonomous vehicles are needed to service the ride request. At stage 4, the fleet unit determines rendezvous points at which the autonomous vehicles may meet. At stage 5, the fleet unit publishes a plurality of ride requests. The ride requests may a request to obtain permission from a plurality of transports operating in a certain area and in route to the drop off location) 4) the rendezvous location changes to the passenger’s residential driveway at a new time (i.e. wherein the request comprises location data and a drop off time), thereby requiring parking permission to be granted by the passenger via the autonomous vehicle.
	responsive to at least one permission being received from the plurality of the transports, acquiring, by the transport, a drop off confirmation (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle (i.e. responsive to at least one permission being received from the plurality of the transports) ... At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot (i.e. acquiring, by the transport, a drop off confirmation).”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 9, 13-14, & 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (Pub. No.: US 2018/0202822 A1) in view of Mattingly et al (Pub. No.: US 2019/0025817 A1). 
	Regarding Claim 2, DeLizio et al teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising a request by the transport. (See “service request” in P: 0081)
comprising encrypting a request by a private key of the transport. However, with respect to the aforementioned limitation, Mattingly et al teaches encrypting a task parameter by a private key of the transport. (See P: 0030, “In some embodiments, task parameters of the one or more vehicle tasks may be at least partially encrypted with a public key of the first autonomous vehicle such that it is only visible to the first autonomous vehicle... For example, the parameters and authorizations required to perform a task may be encrypted and only accessible to the vehicle(s) assigned the task”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the service request, of DeLizio, to include encryption by a private key of the transport, as taught by Mattingly, in order to provide a signature signed by a corresponding private key to authenticate itself. (P: 0045, Mattingly)
	Regarding Claim 6, DeLizio et al teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio et al does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permissions, of DeLizio, to include a consensus of blockchain, 
	Regarding Claim 7, DeLizio et al in view of Mattingly et al teaches the limitations of claim 6, DeLizio et al further teaches:
	The method of claim 6 (See Abstract), 
	comprising executing a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “fleet controllers can store these lists in an open distributed immutable ledger”) & (See P: 0169, “components of the open platform utilize blockchain technology that supports smart contracts... If conditions of the smart contract are met, value is exchanged between accounts associated…)
	Regarding Claim 9, DeLizio et al teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	a request by the transport. (See “service request” in P: 0081)
	However, DeLizio et al does not teach the following limitations wherein the instructions are further to cause the processor to encrypt a request by a private key of the transport. However, with respect to the aforementioned limitation, Mattingly et al teaches encrypting a task parameter by a private key of the transport. (See P: 0030, “In some embodiments, task parameters of the one or more vehicle tasks may be at least partially encrypted with a public key of the first autonomous vehicle such that it is only visible to the first autonomous vehicle... For example, the parameters and authorizations required to perform a task may be encrypted and only accessible to the vehicle(s) assigned the task”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the service request, of DeLizio, to include encryption by a private 
	Regarding Claim 13, DeLizio et al teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio et al does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permissions, of DeLizio, to include a consensus of blockchain, as taught by Mattingly, in order to ensure that a task is assigned by an authorized entity. (P: 0032, Mattingly)
	Regarding Claim 14, DeLizio et al teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 13 (See “system” in P: 0057), 
	wherein the instructions (See “instructions” in P: 0082) are further to cause the processor (See “processor” in P: 0082) to execute a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “fleet controllers can store these lists in an open distributed immutable ledger”) & (See P: 0169, “components 
	Regarding Claim 19, DeLizio et al teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio et al does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permissions, of DeLizio, to include a consensus of blockchain, as taught by Mattingly, in order to ensure that a task is assigned by an authorized entity. (P: 0032, Mattingly)
	Regarding Claim 20, DeLizio et al teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 19 (See “computer readable medium” in P: 0350),
	further comprising instructions, that when read by a processor, cause the processor to execute a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the 

Claims 3-4, 10-11 & 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (Pub. No.: US 2018/0202822 A1) in view of Kanai et al (Pub. No.: US 2017/0017239 A1) 
	Regarding Claim 3, DeLizio et al teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations comprising collecting the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
Claim 4, DeLizio et al teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations comprising receiving the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 10, DeLizio et al teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 	
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations wherein the instructions are further to cause the processor to collect the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 11, DeLizio et al teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
wherein the instructions are further to cause the processor to receive the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 16, DeLizio et al teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, 
	However, DeLizio et al does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to collect the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 17, DeLizio et al teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to receive the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)

Claims 5, 12 & 18, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (Pub. No.: US 2018/0202822 A1) further in view of Putcha et al (Pub. No.: US 2017/0236091 A1) 
	Regarding Claim 5, DeLizio et al teaches the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In 
	However, DeLizio et al does not teach the following limitations generating the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)	
	Regarding Claim 12, DeLizio et al teaches the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes the time spent in the parking spot. In other embodiments, the indication includes a timestamp.”)
	However, DeLizio et al does not teach the following limitations wherein the instructions are further to cause the processor to generate the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)		
	Regarding Claim 18, DeLizio et al teaches the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes the time spent in the parking spot. In other embodiments, the indication includes a timestamp.”)
	However, DeLizio et al does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to generate the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628

/DANIEL VETTER/              Primary Examiner, Art Unit 3628